                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-00010-KDB-DSC


 SCOTT ALMINIANA et. al.,                         )
                                                  )
                   Plaintiffs,                    )                ORDER
                                                  )
 v.                                               )
                                                  )
 LOWE'S HOME CENTERS LLC,                         )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Seth R. Lesser and Fran L. Rudich]” (documents ##30-31) filed April 22, 2020.

For the reasons set forth therein, the Motions will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.                        Signed: April 23, 2020




      Case 5:20-cv-00010-KDB-DSC Document 32 Filed 04/23/20 Page 1 of 1
